DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8, in the reply filed on 11-02-21 is acknowledged.
Claim 1 is allowable. The restriction requirement of Groups, as set forth in the Office action mailed on 09-16-21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups is withdrawn.  Claims 9-17, directed to Group II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter	
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-8 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
at least one mold core assembly, disposed between the upper mold and the lower mold, wherein each of the at least one mold core assembly comprises a first mandrel; at least one second mandrel, disposed between the upper mold and the lower mold, wherein each of the at least one second mandrel is facing a respective one of the at least one mold core 10assembly; and at least one cavity, formed at a junction of the lower mold and the upper mold, wherein each mold core assembly and the respective second mandrel correspond to a respective one of the least one cavity, each of the at least one cavity is disposed between the respective mold core assembly and the respective second mandrel and is configured to accommodate a preform which 15is provided with an outer cylindrical surface and is connected to the FPC, and an end of the first mandrel of each mold core assembly and an end of the respective second mandrel are connectable to two ends of the preform respectively to support the preform in the respective cavity; wherein the preform, the FPC, the upper mold, the lower mold, each mold core assembly and 20the respective second mandrel form a mold cavity for coating the outer cylindrical surface of the preform, and the mold cavity is configured to form a coating on the outer cylindrical surface of the preform to coat the FPC.

preprocessing a preform and connecting the FPC to an outer cylindrical surface of the preform; and forming a coating on the outer cylindrical surface of the preform by using a device for molding the flexible printed circuit and the plastic part; at least one mold core assembly, disposed between the upper mold and the lower mold, wherein each of the at least one mold core assembly comprises a first mandrel; at least one second mandrel, disposed between the upper mold and the lower mold, wherein each of the at least one second mandrel is facing a respective one of the at least one mold core assembly; and at least one cavity, formed at a junction of the lower mold and the upper mold, wherein each mold core assembly and the respective second mandrel correspond to a respective one of the least one cavity, each of the at least one cavity is disposed between the respective mold core assembly and the respective second mandrel and is configured to accommodate the preform which is provided with the outer cylindrical surface and is connected to the FPC, and an end of the first mandrel of each mold core assembly and an end of the respective second mandrel are connectable to two ends of the preform respectively to support the preform in the respective cavity; wherein the preform, the FPC, the upper mold, the lower mold, each mold core assembly and the respective second mandrel form a mold cavity for coating the outer cylindrical surface of the preform, and the mold cavity is configured to form the coating on the outer cylindrical surface of the preform to coat the FPC.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 9 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848